Case 6:20-cv-00205-JDK-KNM Document 18 Filed 04/12/21 Page 1 of 2 PageID #: 269




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

                                                            §
EUNICHOLAS JACKSON,                                         §
                                                            §
       Plaintiff,                                           §
                                                            §
v.                                                          §       Case No. 6:20-cv-205-JDK-KNM
                                                            §
EIRAKM ELMER, et al.,                                       §
                                                            §
       Defendants.                                          §
                                                            §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff Eunicholas Jackson, proceeding pro se, brings this civil rights lawsuit

 under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell pursuant to 28 U.S.C. § 636.

          On February 3, 2021, Judge Mitchell issued a Report and Recommendation

 recommending that the Court dismiss this case without prejudice for failure to

 prosecute or to obey a Court order. Docket No. 17. In October 2020, Judge Mitchell

 ordered Plaintiff to file an amended complaint presenting a short and plain statement

 of his claims and using a standard § 1983 lawsuit form. Docket No. 16. Plaintiff

 never complied or otherwise responded.                         The Report was mailed to Plaintiff on

 February 3, 2021 but no objections have been received.1

          This Court reviews the findings and conclusions of the Magistrate Judge de




 1
  Placing a letter in the United States mail creates a presumption that the letter reached its intended addressee in the
 usual time. Faciane v. Sun Life Assurance Co., 931 F.3d 412, 420–21 & n.9 (5th Cir. 2019).


                                                            1
Case 6:20-cv-00205-JDK-KNM Document 18 Filed 04/12/21 Page 2 of 2 PageID #: 270




 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Plaintiff did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews his legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 17) as the findings of this Court. It is

 therefore ORDERED that this case is DISMISSED, without prejudice, for want of

 prosecution and Plaintiff’s failure to comply with a Court order.

           So ORDERED and SIGNED this 12th day of April, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                               2
